Citation Nr: 1821654	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to May 11, 2017; and in excess of 20 percent from May 11, 2017 onward.

2.  Entitlement to an initial disability rating in excess of 10 percent for L5-S1 right lower extremity radiculopathy.

3.  Entitlement to an increased rating in excess of 30 percent for chronic adjustment disorder with depressed mood.


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1975 to July 1977 in the United States Navy.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that rating decision, the RO granted service connection for degenerative disc disease (DDD) of the lumbar spine and L5-S1 right lower extremity (RLE) radiculopathy.  Each disability was assigned an initial rating of 10 percent effective December 1, 2010 - the date the VA received the Veteran's claim for service connection for a lower back condition with nerve interaction radiating down his right leg.  In addition, the RO continued the 30 percent rating previously assigned for the Veteran's service-connected adjustment disorder with depressed mood.  The Veteran timely appealed.

In September 2016, the Board, among other things, remanded the case for further development, to include obtaining the Veteran's Social Security Administration (SSA) records and scheduling the Veteran for VA spine and neurological examinations.  

In August 2017, after obtaining the outstanding SSA records, and upon review of the evidence and the new VA examinations obtained pursuant to the remand, the RO issued a rating decision that increased the initial rating for DDD of the lumbar spine to 20 percent effective May 11, 2017.  On that same date in August 2017, the RO also issued a supplemental statement of the case (SSOC) denying any further increase in the disability rating for DDD of the lumbar spine; denying an increase in the disability rating for L5-S1 RLE radiculopathy; and, denying an increase in the disability rating for chronic adjustment disorder.  As the disability ratings assigned do not represent a total grant of benefits sought on appeal, the claims for an increase remain before the Board.  AB v Brown, 6 Vet. App. 35, 39 (1993).
   
In September 2017, the Veteran stated he did not have any additional evidence regarding the appeal; waived his right to have the case sent back to the RO; and asked that the Board consider the new evidence and proceed with adjudication of the appeal.

Development of the case has been substantially completed, and the case has been returned to the Board for further adjudication.  See Stegall v West, 11 Vet. App. 268 (1998). 

The issues of entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine, and entitlement to an initial disability rating in excess of 10 percent for L5-S1 RLE radiculopathy, are addressed in the decision below.  The issue of entitlement to an increased rating in excess of 30 percent for chronic adjustment disorder with depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran that additional action is required on his part.


FINDINGS OF FACT

1.  Prior to May 11, 2017, the Veteran's service connected DDD of the lumbar spine was manifested by subjective complaints of pain and forward flexion of no worse than 70 degrees; but no ankylosis was shown, and the Veteran did not experience incapacitating episodes of at least two weeks in any 12-month period. 

2.  Since May 11, 2017, the Veteran's service connected DDD of the lumbar spine has been manifested by subjective complaints of pain and forward flexion of no worse than 35 degrees; but no ankylosis has been shown, and the Veteran has not experienced incapacitating episodes of at least six weeks in any 12-month period. 

3.  The Veteran's service-connected L5-S1 RLE radiculopathy is manifested by subjective complaints of moderate intermittent pain; moderate paresthesias and/or dysesthesias; and, moderate numbness, but has been determined to be mild in nature; and there is no evidence of severe incomplete paralysis nor complete paralysis.     


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for DDD of the lumbar spine prior to May 11, 2017 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5235 to 5243 (2017).

2.  The criteria for a disability rating in excess of 20 percent for DDD of the lumbar spine from May 11, 2017 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5235 to 5243 (2017).

3.  The criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Codes 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in December 2010, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  Also of record are VA examinations conducted in February 2011 and May 2017. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

The Board will proceed to review and decide the claims based on the evidence of record, consistent with 38 C.F.R. § 3.655 (2017).


III. Legal Criteria & Analysis - Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

Spine disabilities are rated pursuant to the criteria of a General Rating Formula for Diseases and Injuries of the Spine governing Diagnostic Codes 5235 to 5243, set forth in 38 C.F.R. § 4.71a. Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine between 60 and 85 degrees.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine between 30 and 60 degrees.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

In light of the rating criteria for the thoracolumbar spine, it is necessary to show ankylosis for a rating higher than 20 percent.

Here, the Veteran was granted service connection and assigned a 10 percent rating for degenerative disc disease (DDD) of the lumbar spine in a March 2011 rating decision.  During the pendency of the appeal, the rating was increased to 20 percent effective May 11, 2017 - the date of the most recent VA examination of the lumbar spine.  Thus, the Veteran currently has a staged rating for his lumbar spine disorder: a 10 percent rating is assigned prior to May 11, 2017; and, a 20 percent rating is assigned from May 11, 2017 onward.  Because of the staged rating, the Board will review each period of appeal separately.

Prior to May 11, 2017

The Veteran's post service treatment records from North Little Rock VAMC (Central Arkansas HCS) are associated with the Veteran's claims file.  A November 2010 record reflects the Veteran presented with a complaint of lumbar pain.  The examiner noted the Veteran had been treated with epidural steroid injections, trigger point injections and physical therapy; and, that he was taking ibuprofen for pain.  Upon examination, range of motion (ROM) was noted to be normal and without pain, crepitation or contracture (the actual ROM measurements were not indicated).  An MRI was obtained, and it noted "mild" degenerative changes of the lumber spine.  The examiner diagnosed the Veteran with lumbar radiculitis and lumbar spondylosis.  The recommended treatment was lumbar nerve root injection and lumbar facet joint injection.   

The Veteran underwent a VA examination for his lower back in February 2011.  The examiner recorded the Veteran's flexion of his thoracolumbar spine at 70 degrees, with pain at the extreme range of motions in all directions.  No ankylosis was noted.  It was noted that the Veteran had not been incapacitated in the past 12 months for his back. There is no history of surgery on his back. The examiner diagnosed the Veteran with degenerative joint disease/degenerative disc disease of the lumbar spine with chronic radiculopathy of the right lower extremity classified as mild.

Subsequent VA treatment records reflect the Veteran continued to obtain treatment at the North Little Rock VAMC (Central Arkansas HCS) for complaints of chronic lower back pain.

A June 2014 record reflects ROM was slow and guarded with increased pain, but the actual measurements of forward flexion was not indicated.  No ankylosis was noted.

A September 2014 record reflects the Veteran complained of lower back pain with new radiation into the lle (lower left extremity).  Symptoms reportedly decreased with hot bath, low back exercises, TENS unit lumbar supported seats, and Ibuprofen.  ROM measurements were not indicated.  No ankylosis was noted. An MRI of lumbar spine was obtained and it showed multilevel degenerative changes within the lumbar spine with discogenic disease.  Physical therapy was the recommended treatment.

A May 2015 record reflects the Veteran has known lumbar spondylosis and DDD of the lumbar region. A lumbar MRI scan was obtained and it indicated the Veteran has multiple degenerative disc disease from L2-3 to L5-S1.  ROM measurements were not indicated. No ankylosis was noted.

Upon review of the relevant evidence, the Board finds that the Veteran's symptoms are consistent with the 10 percent rating assigned, based on the degree of forward flexion, which has not been worse than 70 degrees at any time prior to May 11, 2017, with no ankylosis shown. To obtain a higher rating for the Veteran's DDD of the lumbar spine, it is necessary to show forward flexion between 30 and 60 degrees, or ankylosis.  Here, however, there is simply no evidence that the Veteran's forward flexion was between 30 and 60 degrees, or that the Veteran had ankylosis of the lumbar spine, at any time prior to May 11, 2017.  Thus, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's DDD of the lumbar spine prior to May 11, 2017.


From May 11, 2017 onward

In a May 11, 2017 VA examination, the examiner recorded the Veteran's flexion of his thoracolumbar spine at 45 degrees, and after repetitive testing, at 35 degrees. Pain, fatigue, and weakness were noted.  No ankylosis was noted.  There was no guarding or muscle spasm.  The Veteran diagnosed the Veteran with degenerative disc disease lumbar spine with bilateral lumbar radiculopathy.

A September 2017 record from North Little Rock VAMC (Central Arkansas HCS) reflects the Veteran complained he is now having pain down his leg and back all the time.  He reported he called his neurosurgeon and had an MRI done, and they are waiting for the results.  ROM measurements were not indicated in this record.  Ankylosis was not noted.

Upon review of the relevant evidence, the Board finds that the Veteran's symptoms are consistent with the 20 percent rating assigned, based on the degree of forward flexion, which has not been worse than 35 degrees at any time after May 11, 2017, with no ankylosis shown. To obtain a higher rating for the Veteran's DDD of the lumbar spine, it is necessary to show ankylosis.  Here, however, there is simply no evidence that the Veteran had ankylosis of the lumbar spine at any time after May 11, 2017.  Thus, the Board finds that a rating higher than 20 percent is not warranted for the Veteran's DDD of the lumbar spine after May 11, 2017.


Right Lower Extremity Radiculopathy

Lower extremity radiculopathy is rated pursuant to the criteria of a General Rating Formula for Diseases and Injuries of the Peripheral Nerves as set forth in 38 C.F.R. § 4.124a.  Pursuant to the criteria set forth in Diagnostic Code 8520, a 10 percent rating contemplates mild impairment of the sciatic nerve; a 20 percent rating contemplates moderate impairment of the sciatic nerve; a 40 percent rating contemplates moderately severe impairment of the sciatic nerve; a 60 percent rating contemplates severe impairment of the sciatic nerve, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of all muscles where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  Id.  

Here, the Veteran seeks a disability rating in excess of 10 percent for his service-connected L5-S1 right lower extremity radiculopathy.

The Veteran's treatment records from North Little Rock VAMC (Central Arkansas HCS)  dated August 1998 to September 2017 reflects the Veteran obtains regular care at the Central Arkansas HCS for a number of different illnesses, and that he was treated, on occasion, for right lower extremity radiculopathy.  A January 2009 medical record reflects the Veteran had been diagnosed with lumbar radiculopathy. Imaging showed degenerative changes with vertebral body height loss and vacuum disc phenomenon noted at L5-S1.  A November 2010 record reflects a diagnosis of lumbar radiculitis.  The recommended treatment was lumbar nerve root injection.  A September 2014 record reflects the Veteran complained of lower back pain with new radiation into the lle (lower left extremity). An MRI of lumbar spine was ordered and it showed multilevel degenerative changes within the lumbar spine with discogenic disease. Physical therapy was the recommended treatment.  

In a February 2011 VA examination of the Veteran's thoracolumbar spine, the examiner also made reference to the Veteran's right lower extremity radiculopathy.  The examiner noted that the Veteran reported pain that occasionally radiates down the posterolateral thigh and posterior calf, but he denies any persistent neurologic deficit. The examiner also noted that nerve conduction studies in 2008 showed evidence of a radiculopathy in the right lower extremity.  

In a May 2017 VA examination of the Veteran's lumbar spine, the examiner also addressed the Veteran's right lower extremity radiculopathy.  Upon examination, the Veteran reported he had no constant pain in his right lower extremity, but did have moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted normal muscle strength, normal sensory examination, and no muscle atrophy.  Although the Veteran reported subjective symptoms of moderate pain, the examiner opined that the overall level of severity of his right lower extremity radiculopathy is mild.  The examiner diagnosed the Veteran with bilateral lower extremity radiculopathy classified as mild, and without paralysis.

Upon consideration of the record in this matter, and the laws and regulations for ratings as set forth above, the Board concludes that the Veteran does not meet the criteria for an initial rating higher than 10 percent under Diagnostic Code 8520.  The evidence reflects the Veteran has, at most, mild incomplete paralysis of the sciatic nerve- symptoms that fall squarely within the 10 percent rating criteria.  Specifically, the Veteran has demonstrated no more than mild intermittent pain and numbness in the right lower extremity, with normal muscle strength, sensory examination, and no muscle atrophy.  It is necessary to show moderate incomplete paralysis to warrant a 20 percent rating, or moderately severe incomplete paralysis to warrant a 30 percent rating, and those symptoms are simply not documented, or otherwise indicated, in the evidence of record.  In so finding, the Board notes that the May 2017 VA examiner specifically found the Veteran's disability to be no more than mild in nature.


ORDER

An initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to May 11, 2017 is denied. 

An initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine from May 11, 2017 onward is denied. 

An initial disability rating in excess of 10 percent for L5-S1 right lower extremity radiculopathy is denied.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered on the Veteran's claim for an increased rating in excess of 30 percent for chronic adjustment disorder with depressed mood.  In short, a VA examination is to be provided. 

The Veteran contends, in essence, that his service-connected chronic adjustment disorder with depressed mood is more severe than currently rated.  He was last provided a VA examination to address the severity of his chronic adjustment disorder with depressed mood in February 2011.  In September 2017, more than six years later, the Veteran submitted a statement indicating his chronic adjustment disorder with depressed mood has worsened since his last evaluation.

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the evidence of record suggests a worsening of the Veteran's chronic adjustment disorder with depressed mood, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).
Accordingly, the claim is remanded for the following action:

1. Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his chronic adjustment disorder with depressed mood. The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. 

The examiner must provide a comprehensive report.  In addition, the examiner must comment on the functional effects, if any, caused by the Veteran's chronic adjustment disorder with depressed mood.  

In providing his/her opinion, the examiner must specifically comment on the Veteran's lay statements, and those of his former spouse, regarding the current severity of his chronic adjustment disorder with depressed mood. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3.  After completing the above, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


